Case 2:19-cv-01489-RSM Document 34-1 Filed 10/25/19 Page 1 of 1

JS 44 (Rev. 08/18)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a), PLAINTIFFS a
Soe Ph Sian/Zy Pigot)

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN US. PLAINTIFF CASES)

\

(c) Attorneys (Firm Name, Address, and Telephone Number)

  
 

a
ae

DEFENDANTS Nv cathy i p GW

f‘

NOTE:

ounty of Residence of First Listed Defendant
CIN U.S. PLAINTIFF CASES ONLY)
IN LAND CONDEMNATION CASES, USE THE LOCATION OF

THE TRACT OF LAND INVOLVED.
a
ge

uy ¢

os
ie)

 

 

Il. BASIS OF nae i RLS

ot 3 Federal Question

(U.S. Government Not a Party)

U.S. Government
Plaintiff

42 U.S. Government
Defendant

04° Diversity
(ndicate Citizenship of Parties in Item HI)

 

A ys (if Kn "ng V i wit
qo°CV O14
in One Box for Plaintuff

(For Diversity Cases Only) and One Box for Defendant)

PTF DEF PTF DEF

Citizen of This State 4 1 © 1 Incorporated or Principal Place o4 o4
of Business In This State

Citizen of Another State 1 2 1 2 Incorporated and Principal Place gos o85

of Business In Another State

6) O 3 Foreign Nation

Citizen or Subject of a

@

 

 

 

 

 

 

 

Foreign Country
IV. NATURE OF SUIT (Piace an “¥" in One Box Only) Click here for: Nature of Suit Code Descriptions.

[ CONTRACT TORIS FORFELEURE/ PENALTY BANKRUPTCY OTHER STATUTES ]
© 110 Insurance PERSONAL INJURY PERSONALINJURY [0 625 Drug Related Seizure 422 Appeal 28 USC 158 CO 375 False Claims Act
120 Marine 0 310 Airplane 1 365 Personal Injury - of Property 21 USC 881 {0 423 Withdrawal 376 Qui Tam (31 USC
O 130 Miller Act © 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729{a))
© 140 Negotiable Instrument Liability (J 367 Health Care’ 1 400 State Reapportionment
150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPE [ HT. © 410 Antitrust

& Enforcement of Judgment Slander Personal Injury © 820 Copyrights 430 Banks and Banking
O 151 Medicare Act O 330 Federal Employers’ Product Liability O 830 Patent © 450 Commerce
© 152 Recovery of Defaulted Liability O 368 Asbestos Personal © 835 Patent - Abbreviated © 460 Deportation
Student Loans © 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability G1 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCTAL SECL ¥. 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle O 370 Other Fraud © 710 Fair Labor Standards O 861 HIA (1395ff) 0 485 Telephone Consumer
O 160 Stockholders’ Suits 0 355 Motor Vehicle O 371 Truth in Lending Act 0 862 Black Lung (923) Protection Act

O 190 Other Contract Product Liability © 380 Other Personal © 720 Labor/Management 0 863 DIWC/DIWW (405(g)) | 490 Cable/Sat TV
195 Contract Product Liability | 360 Other Personal Property Damage Relations 864 SSID Title XVI 1 850 Securities/Commodities/
O 196 Franchise Injury 1 385 Property Damage 6 740 Railway Labor Act O 865 RSI (405(g)) Exchange

0 362 Personal Injury - Product Liability © 751 Family and Medical O 890 Other Statutory Actions
Medical Malpractice os Leave Act O 891 Agricultural Acts

| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _| 0 790 Other Labor Litigation FEDERAL TAX SLITS (7 893 Environmental Matters

O 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement O 870 Taxes (U.S. Plaintiff 0 895 Freedom of Information

O 463 Alien Detainee
510 Motions to Vacate
Sentence

J 220 Foreclosure
0 230 Rent Lease & Ejectment
0 240 Torts to Land

© 441 Voting
1 442 Employment
© 443 Housing/

 

 

Income Security Act or Defendant) Act
© 871 IRS—Third Party O 896 Arbitration
26 USC 7609 © 899 Administrative Procedure

 

 

 

 

 

 

 

 

 

 

 

OF 245 Tort Product Liability Accommodations O 530 General = Act/Review or Appeal of
© 290 All Other Real Property (7 445 Amer. w Disabilities -] 1 535 Death Penalty IVPVUAIGRATION Agency Decision
Employment Other: 1) 462 Naturalization Application 6 950 Constitutionality of
C1 446 Amer. w Disabilities -|( 540 Mandamus & Other |) 465 Other Immigration State Statutes
Other 0 550 Civil Rights Actions
0 448 Education 1 555 Prison Condition
9 560 Civil Detainee -
Conditions of
Confinement
¥V. ORIGIN (Place an “X" in One Box Only)
or Original O2 Removed from 1 3  Remanded from (1 4 Reinstatedor © 5 Transferred from 0 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
oad he ENG Civil Statute under which you are filing (Do aot cite jurisdictional statutes unless diversity):
ithe : 1
VI. CAUSE OF ACTION a sii areal) ) s =: i 4
Ml avd. TAMK _#
VII. REQUESTEDIN & CHECK IFTHISISACLASS ACTION | DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: @ Yes No
VII. RELATED CASE(S) ‘
(See instructions):
IF ANY JUDGE DOCKET NUMBER

 

DATE

SIGNATURE OF ATTORNEY OF RECORD

 

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP

JUDGE MAG. JUDGE
